              Case 17-32186 Document 1000 Filed in TXSB on 03/22/19 Page 1 of 2



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

IN RE:                                                                            CASE NO.: 17-32186

UPLIFT RX, LLC 1                                                                  CHAPTER 11

                  Debtor(s).                                                      Jointly Administered
 
 
                                           PROPOSED AGENDA FOR HEARING
                                      SCHEDULED FOR MARCH 26, 2019 at 9:00 A.M (CST)
 
    Time and                                           March 26, 2019 at 9:00 a.m. (CST)
    Date of Hearing
 
    Location of Hearing:                                The Honorable Marvin Isgur
                                                        United States Bankruptcy Judge
                                                        515 Rusk Avenue
                                                        Courtroom 404
                                                        Houston, Texas 77002
 
    Copies of Pleadings:                                A copy of each pleading can be viewed (a) for a fee on the Court’s
                                                        website at www.ecf.txsb.uscourts.gov. Copies of the pleadings were
                                                        served on all parties requesting notice and all registered ECF users in
                                                        the case.




                                                            
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva
Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson
Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC
(7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx,
LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120);
New Jersey Rx, LLC (0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney
Pharmacy, LLC (7497); New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC
(7700); Woodward Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank
Pharmacy, LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy,
LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale
Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152);
Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC
(2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247);
Hawthorne Rx Holdings, LLC (9531); Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526);
Health Rx Holdings, LLC (0909); Canyon Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin
Pharmaceutical, LLC (9815); Alta Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC
(1815) . The Debtors’ mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095.


 
         Case 17-32186 Document 1000 Filed in TXSB on 03/22/19 Page 2 of 2



 
    A.      MOTIONS TO BE HEARD


            1.      Debtors’ Expedited Motion to Extend Time to File Avoidance Actions
                    (Doc. No. 991)

            2.      Unsecured Creditors Committee Joinder to Debtors’ Expedited Motion to Extend
                    Time to File Avoidance Actions (Doc. No. 994)

            3.      Highland Wholesale, LLC and Kross Pharmaceuticals, LLC’s Response to
                    Debtors’ Expedited Motion to Extend Time to File Avoidance Actions
                    (Doc. No. 999)

            4.      Supplemental Application to Employ Cimo Mazer Mark, PLLC as Special
                    Counsel to the Trustee (Doc. No. 996)


             Dated: March 22, 2019              /s/ Elizabeth A. Green
                                                Elizabeth A. Green, Esq.
                                                So. Dist. Fed. ID. 903144
                                                egreen@bakerlaw.com
                                                BAKER & HOSTETLER LLP
                                                200 South Orange Avenue, Suite 2300
                                                Orlando, Florida 32801-3432
                                                Telephone: (407) 649-4000
                                                Counsel for the Debtors 




4847-0548-7758.1 
